290 S.W.3d 183 (2009)
Earl CARTER, JR., Appellant,
v.
STATE of Missouri, Respondent.
No. WD 69370.
Missouri Court of Appeals, Western District.
August 14, 2009.
Frederick Ernst, Kansas City, MO, for appellant.
Shaun J. Mackelprang, Jefferson City, MO, for respondent.
Before THOMAS H. NEWTON, C.J., P.J., HAROLD L. LOWENSTEIN, and JAMES M. SMART, JR., JJ.

Order
PER CURIAM:
Earl Carter appeals the circuit court's judgment denying his Rule 29.15 motion for post-conviction relief after an evidentiary hearing. Affirmed. Rule 84.16(b).